Case 4:19-cv-03143 Document 23 Filed on 10/20/20 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

CHARLES E. RAY, §
Plaintiff, §
§

V. § CIVIL ACTION NO. 4:19-CV-3143
§
KROGER STORE #734, §
Defendant. §

ORDER

This Court has had before it the Defendant Kroger’s Motion to Dismiss Plaintiff's
Complaint for over a year. In fact, in April of this year it filed a renewed motion to dismiss. The
basis for both of Kroger’s motions is that it has not been properly served. This Court has bent over
backwards in accommodating the Plaintiff, Charles E. Ray, on the issue of service primarily
because he is pro se and unfamiliar with the legal process. Nevertheless, the Court cannot
indefinitely postpone and/or refuse to grant a properly filed, meritorious motion to dismiss.

I.

A short chronology may prove helpful in demonstrating why this Court cannot delay any
longer. The Plaintiff filed his case on August 20, 2019. In early October of last year, Kroger filed
this Motion to Dismiss (Doc. No. 8) due to Plaintiff’s failure to properly serve it. The Court, rather
than granting the motion, gave the Plaintiff an opportunity to amend his pleadings and thereby sue
and subsequently serve the correct entity. The Court gave the Plaintiff a deadline of April 6, 2020
to properly effectuate service. Plaintiff did not comply, and Kroger filed a Renewed Motion to
Dismiss (Doc. No. 14).

Once again, rather than dismissing the case, the Court gave the Plaintiff a chance to fix his

miscues. This time, the Court gave a deadline of June 10, 2020. The Plaintiff once again failed to
Case 4:19-cv-03143 Document 23 Filed on 10/20/20 in TXSD Page 2 of 3

comply. Finally, in an order dated August 20, 2020, this Court not only gave the Plaintiff another
chance, but went further and ordered counsel for Kroger to identify and provide to Plaintiff the
name of the proper agent for service and provide the legal address for same. The Court set a
deadline for Plaintiff to effectuate service on September 20, 2020—more than a year after the
lawsuit was filed. In this last order, the Court warned that the Plaintiff would not be given another
_ chance. Kroger complied with the order, but the Plaintiff did not.

Il.

“Federal Rule of Civil Procedure 4(b) and (c) require that a summons must be issued for
each defendant and served with a copy of the complaint . . . Further, Rule 4(m) states that is a
defendant is not served within 120 days after the complaint is filed, the court—on motion or on its
own after notice to the plaintiff—must dismiss the action without prejudice against that defendant
or or that service be made within a specified time.” Morris v. Conn Credit Co., No. CIV.A. H-13-
195, 2013 WL 3884227, at *1 (S.D. Tex. July 25, 2013). Here, over 400 days have passed since
Plaintiff filed his Complaint, and he still has not properly served Kroger, despite being given
numerous opportunities to correct this issue.

Plaintiff's status as a pro se litigant does not excuse his complete failure to effect service,
as required by the rules. Sys. Signs Supplies v. U.S. Dep’t of Justice, Washington, D.C., 903 F.2d
1011, 1013 (Sth Cir. 2013) (“A litigant’s pro se status neither excuses his failure to effect service
nor excuses him for lack of knowledge of the Rules of Civil Procedure.”’).

Plaintiff has not shown that he validly served Kroger, and therefore, his claims must be
dismissed. See FED. R. Civ. P. 4(b) (“A summons—or copy of a summons that is addressed to
multiple defendants—must be issued for each defendant to be served.”); id. 4(c)(1) (‘A summons

must be served with a copy of the complaint.”); id 4(h)(1)(B) (requiring service upon a
Case 4:19-cv-03143 Document 23 Filed on 10/20/20 in TXSD Page 3 of 3

corporation, partnership, or association “by delivering a copy of the summons and of the complaint
to an officer, a managing or general agent, or any other agent authorized by appointment or by law
to receive service of process.”).
Ill.
Kroger’s Motion to Dismiss (Doc. No. 8) is denied as moot. Kroger’s Renewed Motion to
Dismiss (Doc. No. 14) is granted. This case is dismissed.
SIGNED at Houston, Texas this 20th day of October, 2020.

A

Andrew S. Hanen
United States District Judge
